 

Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 1of 8. PagelD#: 1

Private Citizen Barton H. Rippl

Non Federal/Resident Delivery

c/o 30628 Detroit Road, #140

Westlake, Ohio [PZ 44145]

In propria persona (Judiciary Act of 1789, § 35)

United States District Court
for the Northern District of Ohio

 

Acl €¥ 21755

 

Barton H. Rippl,
Petitioner, Petition For A Writ Of Habeas Corpus
Under 5 U.S.C. § 703 and 28 U.S.C.
V. § 2241

United States Department of State,
Customer Service Department,
Supervisor Jeremy Doe

JUDGE PEARSON

Respondent.

Nee me ee ee eee eee” ee ee” ee” ee See” eee” See”

 

MAG. JUDGE JAMES R. KNEPP I

This Petition is made by Private Citizen Barton H. Rippl (“Petitioner”), who is re-
strained of his liberty. This Court has jurisdiction pursuant to 5 U.S.C. § 703 and 28
U.S.C. § 2241, et. seq..

The (non-custodial) restraint complained about herein is currently being conduct-
ed by the United States Department of State, National Passport Center, Supervisor Je-

remy Doe’, allegedly acting under authority of Mike Pompeo, Secretary of State,

1 Factual last name unknown and not divulged to Petitioner during telephonic conver-
sation with Mr. Doe’s subordinate, Dawn Doe, whose last name also is unknown and
was not divulged to Petitioner when asked. This telephonic conversation was held on
or about Thursday, 29 August 2019.

Page 1 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 2 of 8. PagelID #: 2

through effective refusal to comply with governing statutes & regulations, and issue a

passport to Petitioner.

FACTUAL BASIS FOR PETITION

The governments of the United Kingdom and the Republic of Ireland, and many if
not most other governments, in order to enter their respective territories, require non-
British and non-Irish citizens to produce a passport. And were Petitioner to travel out-
side the United States of America without a passport, Petitioner, upon returning, would
effectively be denied reentry into Petitioner’s home county.

Petitioner is a Private Citizen of Ohio, a Republic of the United States of America,
Art IV § 4, Constitution for the United States of America, and thereby a Citizen of the
United States of America, having sworn allegiance to uphold and defend the Constitu-
tion therefor and is entitled to issuance of a passport; see Yuen v Internal Revenue Ser-
vice (SD NY) 497 F Supp 1023, 25 BNA FEP Cas 194, 24 CCH EPD § 31229, affd (CA2
NY) 649 F2d 163, 25 BNA FEP Cas 1314, 26 CCH EPD § 31840, cert den 454 US
1053, 70 L Ed 2d 588, 102 S Ct 597, 27 BNAFEP Cas 221, 27 CCH EPD § 32229.

On or about April 14, 2019, Petitioner executed & submitted a U.S. Passport Re-
newal Application and included the statutory fees therefore (22 USC § 214, as estab-
lished in 22 CFR §§ 22.1[1],[3]) together with proof of identity. Information excluded
from said application pertained to TIN; the form did not comply with the provisions of 5
USC § 552a(e)(3):

(e) Agency Requirements. - Each agency that maintains a system of records

shall -

KKK

(3) inform each individual whom it asks to supply information, on the form
which it uses to collect the information or on a separate form that can be
retained by the individual -

(A) the authority (whether granted by statute, or by executive order

of the President) which authorizes the solicitation of the information
and whether disclosure of such information is mandatory or
voluntary;

(B) the principal purpose or purposes for which the information is
intended to be used;

Page 2 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 3 of 8. PagelD#: 3

(C) the routine uses which may be made of the information, as
published pursuant to paragraph (4)(D) of this subsection; and

(D) the effects on him, if any, of not providing all or any part of the
requested information; (emphases added)

It is not argued by Petitioner that the government has no authority to require cer-
tain information. Any individual who applies for a passport or for the renewal of a pass-
port must include in the application certain specified information for federal tax purpos-
es; see 26 USCS § 6039E(a) and (b). Subsection (a) thereof requires that any individual
(sic) applying for a passport “shall include with any such application a statement which
includes the information described in subsection (b).” Subsection (b) states: “Information
required under subsection (a) shall include (1) the taxpayer's TIN (if any), (2) in the
case of a passport applicant, any foreign country in which such_ individual is
residing.” (emphasis added)

As to 26 USC § 6039E(b)(1), this Private Citizen has no TIN; there is no require-
ment that a Private Citizen have a Social Security Number; see United States v. Bell.

Further, the provisions of 26 USC, including § 6039E, must be implemented by
regulation; see 26 USC § 7805. The implementing regulation for 26 U.S.C. § 6039E is
found in 26 CFR § 301.6039E-1, “Information reporting by passport applicants”. Sub-
section (a) thereof states “Every individual who applies for a U.S. passport or the re-
newal of a passport (passport applicant), other than a passport for use in diplomatic,
military, or other official U.S. government business, shall include with his or her passport
application the information described in paragraph (b)(1) of this section in the time and
manner described in paragraph (b)(2) of this section.” Subsection (b)(1) thereof states
“The information required under paragraph (a) of this section shall include the following
information: (iii) The passport applicant's taxpayer identifying number (TIN), if such a
number has been issued to the passport applicant. A TIN means the individual's social
security number (SSN) issued by the Social Security Administration. A passport appli-
cant who does not have an SSN must enter zeros in the appropriate space on the

passport application.”

Page 3 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 4 of 8. PagelD #: 4

Again, as noted above, Petitioner has no TIN and so entered zeros in the appro-
priate space on Petitioner's U.S. Passport Renewal Application, as required by the
aforementioned provisions.?

On or about June 6, 2019, Petitioner received, via email, a form from United
States Department of State, National Passport Center dated June 6, 2019; said form did
not identify any federal employee by name, only “Customer Service Department’; see
exhibit A.

Said form also did not comply with the provisions of 5 USC § 552a(e)(3). Fur-
thermore, said form is not in compliance with the Paperwork Reduction Act of
1980 (Pub. L. No. 96-511, 94 Stat. 2812, 44 U.S.C. §§ 3501-3521) as it does not bear a
valid OMB Control Number.

On or about 1 August 2019, Petitioner responded in good faith, signing an affi-
davit declaring that he has no TIN; see Exhibit B.

On or about August 26, 2019, Petitioner received, via email, a form from United
States Department of State, National Passport Center dated August 26, 2019; see Ex-
hibit C; said form, again issued by “Customer Service Department”, is, apart from the
date, identical in every respect to the form received by Petitioner on June 6, 2019.

Seeking clarification, Petitioner contacted the United States Department of State,
National Passport Center, and spoke with a woman named “Dawn” who refused to pro-
vide her last name. Petitioner stated the circumstances outlined supra but Dawn de-
ferred to her superiors. Petitioner then inquired after the name (identity) of Dawn’s supe-
rior, to which Dawn responded with the name “Jeremy”; Petitioner inquired after “Jere-

Ia

my’s” last name, to which Dawn responded “We’re not allowed to give out last names.”
This telephonic conversation concluded with Dawn promising that Jeremy would be
contacting Petitioner via telephone within the next few business days; as of the date of
submission of this Petition, eight (8) full business days have passed without Petitioner

receiving a phone call from “Jeremy”.

2 It is relevant to notice the Court that Petitioner followed the exact same procedure in
a U.S. Passport Renewal Application executed & submitted or about April 2009; Peti-
tioner’s application was processed without question or delay and a renewed passport
was subsequently issued.

Page 4 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 5o0f 8. PagelD#: 5

The right to travel outside the United States is a "liberty" not subject to restriction
without due process of law under the Fifth Amendment, Haig v Agee, 453 US 280, 69 L
Ed 2d 640, 101 S Ct 2766, 7 Media L R 1545; United States v Laub, 385 US 475, 17 L
Ed 2d 526, 87 S Ct 574; Zemel v Rusk, 381 US 1, 14 LEd 2d 179, 85 S Ct 1271, 1 Me-
dia LR 2299, reh den 382 US 873, 15 L Ed 2d 114, 86 S Ct 17; Aptheker v Secretary of
State, 378 US 500, 12 L Ed 2d 992, 84 S Ct 1659; Kent v Dulles, 357 US 116, 2 L Ed 2d
1204, 78 S Ct 1113 (overruled on other grounds Califano v Aznavorian, 439 US 170, 58
L Ed 2d 435, 99 S Ct 471) as stated in Regan v Wald, 468 US 222, 82 L Ed 2d 171, 104
S Ct 3026, 469 US 912, 83 L Ed 2d 222, 105 S Ct 285; Worthy v United States (CA5
Fla) 328 F2d 386; Shachtman v Dulles, 96 App DC 287, 225 F2d 938; MacEwan v Rusk
(ED Pa) 228 F Supp 306, affd (CA3 Pa) 344 F2d 963. It is more than a mere privilege; it
is a right; Boudin v Dulles (DC Dist Col) 136 F Supp 218, remanded 98 App DC 305,
235 F2d 532.

Petitioner has been denied due process. While effectively refusing to issue a
United States of America passport in the nearly 5 months since filing of the U.S. Pass-
port Renewal Application and fees, Respondents have failed to specifically deny is-
suance and have thereby denied the statutory administrative appeal procedure avail-
able to this Private Citizen of Ohio. The doctrine of exhaustion of administrative reme-
dies cannot be applied when the remedies cannot be reached; 5 USC § 704 states:

“Agency action made reviewable by statute and final agency action for which
there is no other adequate remedy in a court are subject to judicial review. A pre-
liminary, procedural, or other intermediate agency action or ruling not directly re-
viewable is subject to review on the review of the final agency action. Except as
otherwise expressly required by statute, agency action otherwise final is final for
the purposes of this section whether or not there has been presented or deter-
mined an application for a declaratory order, for any form of reconsideration, or
unless the agency otherwise requires by rule and provides that the action mean-
while is inoperative, for an appeal to superior agency authority.” (emphasis
added)

The non-action on the part of Respondents is an agency action under the Admin-
istrative Procedure Act; 5 USC § 551(13) states,

“(13) "agency action" includes the whole or a part of an agency rule, order, li-
cense, sanction, relief, or the equivalent or denial thereof, or failure to act;” (em-
phasis added)

Page 5 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 6 of 8. PagelD #: 6

and the issue has been settled:

“Where Congress has indicated intent to circumscribe agency enforcement dis-

cretion and has provided meaningful standards for defining limits of discre-

tion, there is "law to apply" under § 701 and courts may require that agency

follow that law.” Hill v Group Three Housing Dev. Corp. (1986, CA8 Mo) 799

F2d 385. (emphasis added)

Regulation of the right to travel abroad is under the law-making functions of Con-
gress and the delegation of that function must be accompanied by standards adequate
to pass scrutiny by accepted tests. Kent v Dulles, 357 US 116, 2 L Ed 2d 1204, 78 S Ct
1113 (overruled on other grounds Califano v Aznavorian, 439 US 170, 58 L Ed 2d 435,
99 S Ct 471) as stated in Regan v Wald, 468 US 222, 82 L Ed 2d 171, 104 S Ct 3026,
reh den 469 US 912, 83 L Ed 2d 222, 105 S Ct 285. The requirements of due process
are a function not only of the governmental restrictions imposed on international travel,
but also of the extent of the necessity for the restrictions; Zemel v Rusk, 381 US 1, 14L
Ed 2d 179, 85 S Ct 1271, 1 Media L R 2299, reh den 382 US 873, 15L Ed 2d 114, 86S
Ct 17. These requirements have effectively been flouted.

The powers of the Secretary of State over the issuance and control of passports
are delegated powers (59 AmJur 2d, Passports, § 9) and the exercise of his vested dis-
cretion is subject to judicial scrutiny; Haig v Agee, 453 US 280, 69 L Ed 2d 640, 101 S$
Ct 2766, 7 Media L R 1545; Shachtman v Dulles, 96 App DC 287, 225 F2d 938. The
Supreme Court narrowly construes all delegated powers that curtail or dilute activities or
enjoyment, such as travel, which are natural and often necessary to the well-being of an
American citizen; Kent v Dulles, 357 US 116, 2 L Ed 2d 1204, 78 S Ct 1113. Passport
regulations must be consistent with both the underlying statute, United States ex rel.
Graber v Karnuth (CA2 NY) 30 F2d 242, cert den 279 US 850, 73 L Ed 993, 49 S Ct
346, and the Constitution; Haig v Agee, 453 US 280, 69 L Ed 2d 640, 101 S Ct 2766, 7
Media L R 1545; Boudin v Dulles (DC Dist Col) 136 F Supp 218, remanded 98 App DC
305, 235 F2d 532.

Petitioner maintains that he is a Private Citizen of Ohio, a Republic of the United
States of America, Art IV § 4 Constitution for the United States of America. A passport
may not be denied issuance, revoked, restricted or otherwise limited because of any

speech, activity, belief, affiliation or membership, within or outside the United States

Page 6 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 7 of 8. PagelD #: 7

which, if held or conducted within the United States, would be protected by the first
amendment to the Constitution of the United States; see 22 USC § 2721. “Impermissi-
ble basis for denial of passports” (Aug. 1, 1956, Ch 841, Title |, § 49, as added Oct. 28,
1991, P. L. 102-138, Title |, Part B, § 113, 105 Stat. 655.), and United States citizenship
is not required for passport eligibility, 59A AmJur 2d § 23, 22 USCS § 212; 22 CFR §
51.1(d), but the applicant must be a national of the United States, 22 CFR § 51.2(a).
Even a noncitizen United States national is entitled to a passport, Yuen v Internal Rev-
enue Service (SD NY) 497 F Supp 1023, 25 BNA FEP Cas 194, 24 CCH EPD § 31229,
affd (CA2 NY) 649 F2d 163, 25 BNA FEP Cas 1314, 26 CCH EPD § 31840, cert den
454 US 1053, 70 L Ed 2d 588, 102 S Ct 597, 27 BNA FEP Cas 221, 27 CCH EPD §
32229.

While the boundaries of the United States conform to the external boundaries of
the several states, 77 AmJur 2d, United States, § 3, Harcourt v Gaillard, 25 US 523, 6L
Ed 716, the jurisdiction of the United States is limited; Caha v. United States, 152 U.S.,
at 215.

“The laws of Congress...do not extend into the territorial limits of the states,
but have force only in the District of Columbia, and other places that are within the
exclusive jurisdiction of the national government.” (emphases added). Pollard v.
Hagan, 44 U.S. 211, 223, 228, 229,

“We think a proper examination of this subject will show that the United States
never held any municipal sovereignty, jurisdiction, or right of soil in and to the
territory, of which ...new states were formed. [T]he United States have no
constitutional capacity to exercise municipal jurisdiction, sovereignty, or eminent
domain, within the limits of a state, except in cases where it is expressly
granted.” (emphases added). U.S. v. Mussari, 894 F.Supp. 1360.

WHEREFORE, Petitioner respectfully demands that a Writ of Habeas Corpus is-
sue, that he be restored his liberty and that the United States Department of State, Na-
tional Passport Center, Customer Service Department and/or Supervisor Jeremy Doe
be Ordered by this Court to release the United States of America passport applied for by

Petitioner.

Page 7 of 8
Case: 1:19-cv-02155-BYP Doc #:1 Filed: 09/18/19 8 of 8. PagelID#: 8

Respectfully submitted this 11th day of September, 2019.

a

 

va ae _* ~ ee
Barton H. Rippl, Private Citizen of Ohio Date ,
Petitioner in Propria Persona

 

Declaration Under Penalty Of Perjury

| declare under penalty of perjury that | am the Petitioner, | have read this petition or had

it read to me, and the information in this petition is true and correct. | understand that a
false statement of a material fact may serve as the basis for prosecution for perjury.

 

y Renee . é o ; Le
“Barton H. Rippl;Private Citizen of Ohio Date
Petitioner in Propria Persona

dio Oe FV). woello/

WNVeltbebiay,
wh ey hig

Pat opastey tS)
NES
SNS z

 
 
    

 
 

% SUSAN M. WELLS

2 NOTARY PUBLIC, STATE OF OHIO
2 LORAIN COUNTY
# My Commission Expires 3/23/21

Vaadee! <

Yas S
, ®
tu, Naat"

Page 8 of 8
